DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on March 7, 2022.
Claims 10 – 12 have been previously cancelled.
Applicant’s election of species 1: Gown and Sub-species Gown 1a: Figure 1 in the reply filed on March 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Additionally, because Applicant did not identify the claims encompassing the elected species, Examiner notes that the elected species appears to read on claims 1, 3 – 9, 13, 14, and 21. Claims 2, and 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142 as being drawn to the nonelected species, heat covering/cap, and glove, there being no allowable generic or linking claim. 
Claims 1, 3 – 9, 13, 14, and 21 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on April 13, 2020 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
Reference characters 342 and 346 have both been used to designate a first area (see paragraphs [0056 – 0057] of the application as published) 
Reference character 60 has been used to designate both the front torso section and a front drape portion (see [0041] of the application as published).  
Reference character 62 has been used to designate both the back torso section and a rear drape portion (see [0041] of the application as published).  
Reference characters 42, 142, 242, and 342 have all been used to designate both a glove and a first area (see [0056] of the application as published).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character 24 as described in [0042] of the application as published for Fig. 1
Reference character 118, 218, 318 and 518 as described in [0044 – 0046] and [0048] of the application as published
Reference character 516 as described in [0048] of the application as published
Reference characters 12 and 24 as described in [0053 – 0054] of the application as published for Fig. 8 and Fig.9
Reference characters 152, 252, 352 as described in [0056] of the application as published
Reference character 44 as described in [0056] of the application as published
Reference character 24 as described in [0056] of the application as published for Fig. 10 – Fig. 13
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference characters 250 and 350
Reference characters 46, 146, and 246
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 9, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation “the cooling agent.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 provides for “a phase change cooling agent.”
For examination purposes, the claim is interpreted as reading on the “phase change cooling agent” because the cooling agent is defined as containing an encapsulated phase change material. Examiner recommends amending the phrase for consistency throughout the claims.
Claims 3 – 8, 13, and 21 are rejected as being dependent on claim 1.
Claim 5 recites the limitation “phase change agent.”  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which claim 5 depends from, recites “a phase change cooling agent.” Dependent claims 2, 3, 8, 9, 13 and 21 all refer to “a phase change cooling agent.”
For examination purposes, the claim is interpreted as reading on the “phase change cooling agent” of claim 1. Examiner recommends amending the phrase for consistency throughout the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 9, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ankuda (WO0136188A1) in view of Blakely (US20180317574A1) and Hongbin (CN106433567, using the attached machine translation).
Ankuda teaches disposable surgical drapes and gowns exhibiting desirable softness, foldability, absorbency and breathability (Abstract).
As per claims 1, 8, 9, 13, and 21 Ankuda teaches:
A non-woven fabric forming a body for a surgical gown (Column 1, Lines 6 – 11: “The present invention generally relates to new and improved disposable nonwoven laminates… as well as, to new and improved surgical drapes and gowns comprising the new and improved disposable nonwoven laminate materials.”)
The body of the surgical gown having a front torso section, a back section, and sleeve sections (Ankuda teaches a surgical gown in Fig. 10, reproduced below and described in Column 14, Lines 32 – 44. 
    PNG
    media_image1.png
    329
    550
    media_image1.png
    Greyscale
The area indicated by 114 is interpreted as the front torso section. The area indicated by 116 is interpreted as the back section. The areas indicated by 120 and 122 are interpreted as the sleeve sections.)
Said body defining an interior surface and an exterior surface (As the surgical gown includes an adhesive, indicated by 124 and a tie, indicated by 126 to secure to the adhesive, it will naturally follow that when the gown is worn it will have an interior surface and exterior surface as claimed.)
Wherein the non-woven fabric comprises a spunbond and meltblown fabric, a spunbond-meltblown-spunbond fabric, or is formed of a laminated synthetic fabric web (Column 3, Lines 28 – 31: “The nonwoven webs may be … spunbonded-melt blown-spunbonded (SMS) nonwoven types.”)
Ankuda does not teach:
Wherein the interior surface includes a phase change cooling agent deposited on at least a portion thereof
Wherein the cooling agent includes a binder, a surfactant and plural microcapsules of a phase change material wherein a C18 wax is encapsulated
The phase change material having a melting point no greater than 32°C
Wherein the cooling agent is rotogravure printed onto the non-woven fabric
Blakely teaches a textile substrate with a thermal regulation composition applied to the surface to form a coated textile substrate (Abstract). The textile substrate may be a non-woven fabric ([0014]). The goal of the textile is to cool the increase temperature of the user ([0004]). The coating includes a phase change material ([0005]), where the melting point is less than 40°C ([0022]), other additives such as surfactants ([0028]), and a binder ([0026]).  The phase change material, binder, and solvent are present in 80 wt% ([0028]), meaning that the surfactant would be present in an amount less than 20 wt%, as required by claim 21. The phase change materials are encapsulated in a polymer shell with a diameter of 1 to 500 µm ([0023]) and consist of a paraffin linear chain hydrocarbon having 15 – 20 carbon atoms ([0022]). The resulting coating is disposed on the inner substrate surface ([0034]) via rotogravure printing ([0027]). Figure 7A shows an embodiment where the coating is provided on the entirety of the inner surface, including adjacent at least one of a wearer’s trunk, neck, and underarms as required by claim 13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal regulating coating of Blakely including a binder, surfactant in the amount claimed, and a phase change material having a melting point with the range claimed onto the gown of Ankuda, motivated by the desire to produce a garment that can cool the increase temperature of the user ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotogravure the coating because Blakely teaches it is a suitable method of applying the coating ([0027]). 
Regarding the limitation that the phase change cooling agent is combined into a paste in claim 21, Examiner notes that the paste appears to be an intermediate product in the application of the coating and therefore is not required to be taught by the prior art, as the resulting structure, i.e. after the paste solidifies, appears to be the same.
The prior art combination teaches that the phase change material is encapsulated in a polymeric shell (Blakely, [0023]). The prior art combination does not specifically teach:
Wherein the phase change cooling agent comprises microcapsules having a hydrophilic wall material, namely a polyacrylate wall portion 
Hongbin teaches a microcapsule comprising a paraffin phase change material (Page 1, Paragraph 1), which is similar to the phase change material of the prior art combination. Hongbin teaches that the wall material comprises two acrylate layers (Page 2, Paragraph 3 – Page 3, Paragraph 5). Hongbin teaches that the resulting microcapsules have improved strength, toughness and stability (Page 3, Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymeric shell of the prior art combination to be a two-layered acrylate, which reads on the claimed hydrophilic polyacrylate wall, motivated by the desire to predictably produce paraffin microcapsule phase change materials with improved strength, toughness and stability (Page 3, Paragraph 9).
As per claims 3 and 4, as Blakely teaches that the coating is applied to the substrate via a printing process ([0027]), it would naturally follow that is it disposed directly as required by claim 3. As the substrate is a nonwoven web, and there is no layer between the coating and the substrate, it would naturally follow that the coating would fall below the surface of the substrate in the pores formed in the nonwoven, and the material would be disposed within as required by claim 4. Additionally, Blakely teaches a calendaring process that can integrate the thermal regulating membrane into the substrate, as the rollers apply heat and pressure to the substrate and urge a portion of the membrane below the substrate surface ([0034]). 
As per claims 5 – 7, Ankuda teaches:
A backing sheet attached to the non-woven fabric that comprises the body of the gown, wherein the backing sheet is a non-woven fabric sheet (In Fig. 4, as described in (Page 17, Lines 3 – 14), Ankuda teaches an alternative embodiment wherein two nonwoven layers are attached to each other. In this case, the second nonwoven web is interpreted as the claimed backing sheet.)
Ankuda does not teach:
Wherein the phase change agent is disposed on the backing sheet
Wherein at least a portion of the microencapsulated phase change material is disposed within said non-woven fabric sheet
Blakely teaches that the coating is applied to the substrate via a printing process ([0027]). In the case where the second non-woven layer is the substrate, the coating of Blakely is interpreted as being “disposed” as claimed. As the substrate is a nonwoven web, and there is no layer between the coating and the substrate, it would naturally follow that the coating would fall below the surface of the substrate in the pores formed in the nonwoven, and the material would be disposed within as required by claim 7. Additionally, Blakely teaches a calendaring process that can integrate the thermal regulating membrane into the substrate, as the rollers apply heat and pressure to the substrate and urge a portion of the membrane below the substrate surface ([0034]).
As per claim 14, Ankuda teaches:
A non-woven fabric forming a body for a surgical gown (Column 1, Lines 6 – 11: “The present invention generally relates to new and improved disposable nonwoven laminates… as well as, to new and improved surgical drapes and gowns comprising the new and improved disposable nonwoven laminate materials.”)
The body of the surgical gown having a front torso section, a back section, and sleeve sections (Ankuda teaches a surgical gown in Fig. 10, reproduced below and described in Column 14, Lines 32 – 44. 
    PNG
    media_image1.png
    329
    550
    media_image1.png
    Greyscale
The area indicated by 114 is interpreted as the front torso section. The area indicated by 116 is interpreted as the back section. The areas indicated by 120 and 122 are interpreted as the sleeve sections.)
Said body defining an interior surface and an exterior surface (As the surgical gown includes an adhesive, indicated by 124 and a tie, indicated by 126 to secure to the adhesive, it will naturally follow that when the gown is worn it will have an interior surface and exterior surface as claimed.)
Wherein the non-woven fabric comprises a spunbond and meltblown fabric, a spunbond-meltblown-spunbond fabric, or is formed of a laminated synthetic fabric web (Column 3, Lines 28 – 31: “The nonwoven webs may be … spunbonded-melt blown-spunbonded (SMS) nonwoven types.”)
Ankuda does not teach:
A cooling agent printed onto the interior surface
Wherein the cooling agent includes a binder, a surfactant and plural microcapsules of a phase change material encapsulated in a hydrophilic wall material
The phase change material having a melting point no greater than 32°C
Wherein the cooling agent is pattern printed via a rotogravure printer
Blakely teaches a textile substrate with a thermal regulation composition applied to the surface to form a coated textile substrate (Abstract). The textile substrate may be a non-woven fabric ([0014]). The goal of the textile is to cool the increase temperature of the user ([0004]). The coating includes a phase change material ([0005]), where the melting point is less than 40°C ([0022]), other additives such as surfactants ([0028]), and a binder ([0026]). The phase change materials are encapsulated in a polymer shell with a diameter of 1 to 500 µm ([0023]). This coating is disposed on the inner substrate surface ([0034]) and is applied via a rotogravure printer ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal regulating coating of Blakely onto the gown of Ankuda, motivated by the desire to produce a garment that can cool the increase temperature of the user ([0004]).
The prior art combination teaches that the phase change material is encapsulated in a polymeric shell (Blakely, [0023]). The prior art combination does not specifically teach:
Wherein the phase change cooling agent comprises microcapsules having a hydrophilic wall material, namely a polyacrylate wall portion 
Hongbin teaches a microcapsule comprising a paraffin phase change material (Page 1, Paragraph 1), which is similar to the phase change material of the prior art combination. Hongbin teaches that the wall material comprises two acrylate layers (Page 2, Paragraph 3 – Page 3, Paragraph 5). Hongbin teaches that the resulting microcapsules have improved strength, toughness and stability (Page 3, Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymeric shell of the prior art combination to be a two-layered acrylate, which reads on the claimed hydrophilic polyacrylate wall, motivated by the desire to predictably produce paraffin microcapsule phase change materials with improved strength, toughness and stability (Page 3, Paragraph 9).

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20190184673, which teaches garments that contain coatings of phase change materials ([0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789